Exhibit 99.1 Consolidated Annual Financial Statements At December 31, 2009 (expressed in U.S.dollars) Copernic Inc. To the Shareholders of Copernic Inc. We have audited the consolidated balance sheet of Copernic Inc. (the “Company”) as of December31,2009 and the consolidated statements of operations, shareholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December31,2009 and the results of its operations and its cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. 2 The consolidated financial statements of the Company as at December31,2008 and 2007 and for the years then ended, before the effects of the reclassifications of the discontinued operations described in Note 4 (“the reclassifications”), were audited by other auditors whose report, dated March27,2009, expressed an unqualified opinion on those statements. We have audited the reclassifications on the 2008 and 2007 consolidated financial statements. In our opinion, such reclassifications are appropriate and have been properly applied. However, we were not engaged to audit, review or apply any procedures to the 2008 and 2007 consolidated financial statements of the Company other than with respect to the reclassifications and, accordingly, we do not express an opinion or any other form of assurance on the 2008 and 2007 consolidated financial statements taken as a whole. Montréal, Canada, March 26, 2010 1 Chartered accountant auditor permit no. 20154 3 Copernic Inc. Consolidated Balance Sheets As at December 31, 2009 and 2008 (expressed in U.S. dollars) $ $ Assets Current assets Cash Temporary investments (Note 5) Accounts receivable(Note 6) Income taxes receivable Balance of sale receivable (Note 4) - Prepaid expenses Balance of sale receivable (Note 4) - Property and equipment (Note 7) Intangible assets(Note 8) Goodwill(Note 8) Liabilities Current liabilities Accounts payable and accrued liabilities(Note 9) Deferred revenue Deferred rent Current portion of obligations under capital leases (Note 10) Obligations under capital leases (Note 10) Future income taxes (Note 11) Commitments (Note 12) Shareholders’ Equity Capital stock (Note 13) Authorized Unlimited number of common shares, no par value Issued and outstanding 2,091,437 common shares Contributed Surplus Accumulated other comprehensive income Accumulated deficit ) ) See accompanying notes. Approved by the Board of Directors s/s David Goldman s/s Irwin Kramer David Goldman, Chairman of the BoardIrwin Kramer, Director and Chairman of the Audit Committee 4 Copernic Inc. Consolidated Statements of Operations For the years ended December 31 (expressed in U.S. dollars) $ $ $ Revenues (Note14) Cost of revenues Gross Margin Expenses Marketing, sales and services General and administration Product development and technical support (Note 15) Amortization of property andequipment Amortization of intangible assets Write-downs and settlement costs (Note 16) Restructuring charges (Note 17) - Interest and other income ) ) ) Gain on disposal of an investment (Note 16) ) - - Loss (gain) on foreign exchange ) Loss from continuing operations before income taxes and discontinued operations ) ) ) Current income taxes Future income taxes ) ) ) Recovery of income taxes (Note 11) Loss from continuing operations ) ) ) Results of discontinued operations, net of income taxes (Note 4) Net earnings (loss) for the year ) ) Basic and diluted loss / share - continuing operations(Note 18) Basic and diluted earnings / share - discontinued operations(Note 18) Basic and diluted net earnings (loss) / share ) ) See accompanying notes. 5 Copernic Inc. Consolidated Statements of Shareholders’ Equity For the years ended December 31 (expressed in U.S. dollars) Number of Common Shares Common Shares Contributed Surplus Accumulated Other Comprehensive Income Accumulated Deficit Total $ Balance, December 31, 2006 ) Stock-based compensation Comprehensive income: Net loss for the year ) ) Comprehensive income ) ) Options exercised ) Options which conditions have changed (Note 13) Balance, December 31, 2007 ) Stock-based compensation ) ) Comprehensive income: Net loss for the year ) ) Comprehensive income ) ) Balance, December 31, 2008 ) Stock-based compensation Comprehensive income: Net earnings for the year Comprehensive income Balance, December 31, 2009 ) See accompanying notes. 6 Copernic Inc. Consolidated Statements of Cash Flows For the years ended December 31 (expressed in U.S. dollars) $ $ $ Cash flows from (used for) Operating activities Loss from continuing operations ) ) ) Adjustments for Amortization of property and equipment Amortization of intangible assets Employee stock-based compensation Write‑down ofgoodwill (Note 16) - Write‑down ofintangible assets (Note 16) Write‑down of investment - - Write‑down ofproperty and equipment (Note 16) - Gain on disposal of an investment ) - - Future income taxes ) ) ) Accreted interest on balance of sale receivable ) - - Unrealized loss (gain) on foreign exchange ) Net change in non-cash working capital items (Note 19) ) Cash used for operating activities from continuing operations ) ) ) Cash provided by discontinued operations (Note 4) Cash used for operations ) ) ) Investing activities Proceeds on the disposal of an investment - - Purchase of intangible assets ) ) ) Purchase of property and equipment ) ) ) Net decrease in temporary investments Cash provided by (used for) continuing operations Cash used in discontinued operations (Note 4) ) - - Cash provided from (used for) investing activities Financing activities Issuance of capital stock - - Repayment of obligations under capital leases ) ) ) Cash provided from (used for) financing activities ) ) Net change in cash during the year ) Cash and cash equivalents – Beginning of year Cash and cash equivalents – End of year Cash and cash equivalents comprise: Cash Temporary investments (Note 5) Less: temporary investments with maturity date in excess of 3 months from date of issuance (Note 5) - ) ) Restricted cash - - Supplemental cash flow information - continuing operations Cash paid for interest Cash paid for income taxes See accompanying notes 7 Copernic Inc. Notes to Consolidated Financial Statements For the years ended December 31, 2009, 2008 and 2007 (expressed in U.S. dollars) 1 Nature of Business Copernic Inc. specializes in developing, marketing and selling cutting-edge search technology, providing innovative home and business software products and solutions for desktop, web and mobile users, through its online property www.copernic.com. 2 Significant Accounting Policies These consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada. There are certain measurement differences between Canadian GAAP and United States generally accepted accounting principles (“U.S. GAAP”). Differences which relate to the Company are summarized in Note23. a) Basis of Presentation These consolidated financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned. All intercompany balances and transactions have been eliminated upon consolidation. b) Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates in these financial statements include the allowance for doubtful accounts, recovery of future income taxes, goodwill and annual goodwill impairment test, useful lives and impairment of long-lived assets, stock-based compensation costs and determination of the fair value of the intangible assets on acquisitions. Actual results could differ from those estimates. c) Cash and Cash Equivalents Cash and cash equivalents consist of cash on hand, bank balances, and highly liquid investments with an initial term of three months or less. d) Income Tax Credits Income tax credits are accounted for using the cost reduction method. Under this method, tax credits relating to eligible expenditures are deducted from the cost of the related assets or included in the consolidated statements of operations as a reduction of the related expenses. Tax credits are recorded in the year in which the expenditures are incurred provided there is reasonable assurance of realization. 8 e) Financial Instruments Financial assets and financial liabilities are initially recognized at fair value and are subsequently accounted for based on their classification as described below. The classification depends on the purpose for which the financial instruments were acquired and their characteristics. Except in very limited circumstances, the classification is not changed subsequent to initial recognition. Held for Trading Financial assets that are purchased and incurred with the intention of generating profits in the near term are classified as held for trading. In addition, any other financial assets can be designated by the Company upon initial recognition as held for trading. These instruments are accounted for at fair value with the change in the fair value recognized in net income during the period. Cash and temporary investments (mutual funds) are classified as held for trading. Held-to-Maturity Non derivative financial assets that have a fixed maturity date and which the Company has positive intention and the ability to hold to maturity are classified as held-to-maturity and accounted for at amortized cost using the effective interest rate method. During 2009 and 2008, temporary investments other than investments in mutual funds were classified as held-to-maturity. Loans and Receivables Loans and receivables are subsequently measured at amortized cost using the effective interest rate method. Accounts receivable and balance of sale receivable are classified as loans and receivables. Other Financial Liabilities Other financial liabilities are accounted for at amortized cost using the effective interest rate method. Accounts payable and accrued liabilities are classified as other financial liabilities. f) Transaction Costs Transaction costs that are directly attributable to the acquisition or issue of financial assets and financial liabilities (other than financial assets and financial liabilities that are classified as held for trading) are added to or deducted from the fair value of the financial assets or financial liabilities, as appropriate, on initial recognition. g) Property and Equipment Property and equipment are recorded at cost, less applicable tax credits, and accumulated amortization and impairment charge. Amortization is calculated using the following methods and annual rates or period: Computer equipment Declining balance 50% Furniture and fixtures Declining balance 33% Leasehold improvements Straight-line Duration of lease 9 h) Intangible Assets Intangible assets with finite useful lives are recorded at cost less accumulated amortization and impairment charge. The Company provides for the amortization of intangible assets over their estimated useful lives using the following methods and annual rates: Trade names Straight-line 14% Technology Straight-line 25% Customer relationships Straight-line 33% Patents Straight-line 10% Software Declining balance 50% Research costs are expensed as incurred. Development costs are also expensed as incurred unless such costs meet the criteria under generally accepted accounting principles for deferral and amortization. To qualify for deferral, the costs must relate to a technically feasible, identifiable product which the Company intends to produce and market, there must be a clearly defined market for the product, and the Company must have the resources, or access to the resources, necessary to complete the development. The Company has not deferred any such development costs during the years ended December31, 2009 and 2008. i) Goodwill Goodwill represents the excess of the purchase price over the fair value of net assets acquired.Goodwill is tested for impairment annually on December 31 of each year or more often if events or changes in circumstances indicate that it might be impaired. The impairment test first consists of a comparison of the fair value of the reporting unit to which goodwill is assigned with its carrying amount. When the carrying amount of a reporting unit exceeds its fair value, the fair value of the reporting unit’s goodwill is compared with its carrying amount to measure the amount of the impairment loss, if any. Any impairment loss is charged to earnings in the period in which the loss is incurred. Management’s determination of the fair value incorporates multiple inputs including discounted cash flow calculations, peer company price to earnings multiples, the level of the Company’s share price and assumptions that market participants would make in valuing the reporting unit. Other assumptions include levels of economic capital, future business growth, earnings projections and weighted average cost of capital used for purpose of discounting. Decreases in the amount of economic capital allocated to a reporting unit, decreases in business growth, decreases in earnings projections and increases in the weighted average cost of capital will all cause the reporting unit’s fair value to decrease. The Company completed its annual goodwill assessment as of December 31, 2009. j) Impairment of Long-Lived Assets The Company assesses the carrying value of its long-lived assets, which include property and equipment and intangible assets, for future recoverability when events or changed circumstances indicate that the carrying value may not be recoverable. An impairment loss is recognized if the carrying value of a long-lived asset exceeds the sum of its estimated undiscounted future cash flows expected from its use. The amount of impairment loss, if any, is determined as the excess of the carrying value of the assets over their fair value. 10 k) Revenue Recognition Search advertising, graphic advertising, software licensing, subscription fees, customized development and maintenance support revenues are recognized when services are rendered, provided there is persuasive evidence of an arrangement, the fee is fixed or determinable, collection is considered probable, and fees are not subject to forfeiture, refund or other concessions. With respect to search advertising and graphic advertising revenues, insertion orders or signed contracts are generally used as evidence of an arrangement. Revenues are recognized in accordance with EIC-123, Reporting Revenue Gross as a Principal Versus Net as an Agent. Software licensing agreements are recognized upon delivery of software if persuasive evidence of an arrangement exists, collection is probable, the fee is fixed or determinable and vendor-specific evidence of an arrangement exists to allocate the total fee to the different elements of an arrangement. Vendor-specific objective evidence is typically based on the price charged when an element is sold separately, or, in the case of an element not yet sold separately, the price established by management, if it is probable that the price, once established, will not change before market introduction. Revenues from myCopernicTM on the Go! service are generated by a yearly subscription and are amortized over a twelve-month period. Revenues from maintenance support for licenses previously sold and implemented are recognized rateably over the term of the contract. Revenues from customized development, not considered as part of the implementation of software licenses, are recognized as the services are provided. Amounts received in advance of the delivery of products or performances of services are classified as deferred revenues. Estimates of collection likelihood are based on a number of factors, including past transaction history with the customer and the credit-worthiness of the customer. If it is determined that collection of a fee is not probable, management defers the fee and recognizes revenues at the time collection becomes probable, which is generally upon receipt of cash. l) Income Taxes The Company provides for income taxes using the liability method of tax allocation. Under this method, future income tax assets and liabilities are determined based on deductible or taxable temporary differences between financial statement values and tax values of assets and liabilities using enacted income tax rates expected to be in effect for the year in which the differences are expected to reverse. The Company establishes a valuation allowance against future income tax assets if, based upon available information, it is more likely than not that some or all of the future income tax assets will not be realized. 11 m) Foreign Currency Translation The functional and reporting currency of the Company is the U.S. dollar. The functional currency of the Company’s subsidiaries is the local currency. Accordingly, the financial statements of the Company’s subsidiaries have been translated into the reporting currency as follows: monetary assets and liabilities have been translated at the exchange rate in effect at the balance sheet date, non-monetary assets and liabilities have been translated at the historical exchange rate. Revenues and expenses have been translated at the average exchange rate for each year. All gains or losses resulting from the application of this translation method are included in net earnings (loss) for the year. n) Foreign Currency Transactions Transactions concluded in currencies other than the functional currency have been translated as follows: monetary assets and liabilities have been translated at the exchange rate in effect at the balance sheet date and revenues and expenses have been translated at the average exchange rate for each period; non-monetary assets and liabilities have been translated at the rates prevailing at the dates of the respective transactions. Exchange gains and losses arising from such transactions are included in net earnings (loss) for the year. o) Stock-based Compensation The Company has a share option plan (described in Note 13) granting options to employees and board members. Under this plan, options grants are accounted for using the fair value-based method of accounting for stock-based compensation. Compensation expense for stock options awarded under the plan is measured at the fair value at the grant date using the Black-Scholes valuation model and is recognized using the accelerated expense attribution method over the vesting period of the options granted. The Company estimates its forfeiture rate in order to determine the compensation expense arising from stock-based awards. Cash consideration received from employees and board members when they exercise the options is credited to capital stock. The Company uses the Black-Scholes option pricing model which requires the input of subjective assumptions. These assumptions, including estimating the length of time employees will retain their stock options before exercising them (“the expected term”), the expected volatility of our common stock price over the expected term and the number of options that will ultimately not complete their vesting requirements (“forfeitures”). Changes in forfeiture rate can affect the estimate of stock-based compensation expense. p) Earnings (loss) per Share Basic earnings (loss) per share are calculated using the weighted average number of shares outstanding during each of the years (Note 18). Diluted earnings (loss) per share are calculated based on the weighted average number of common shares outstanding in each of the years, plus the effects of dilutive common share equivalents, such as options and warrants outstanding. This method requires that the dilutive effect of outstanding options and warrants be calculated using the treasury stock method, as if all dilutive options and warrants had been exercised at the later of the beginning of the reporting period or date of issuance, and that the funds obtained thereby were used to purchase common shares of the Company at the average trading price of the common shares during the year. 12 q) Comparative Figures Certain comparative figures have been reclassified to conform with the current year’s presentation. 3 Change in Accounting Policies a) Changes Affecting 2009 CICA Section 3064 - Goodwill and Intangible Assets Section 3064, "Goodwill and Intangible Assets", which replaces Section 3062, "Goodwill and Other Intangible Assets", and Section 3450, "Research and Development Costs".In addition, Section 1000, "Financial Statement Concepts" was amended to clarify the criteria for recognition of an asset. Finally, once an entity adopts this new section it may no longer apply the guidance in Emerging Issues Committee Abstract No. 27, "Revenues and Expenditures during the Pre-Operating Period". This section applies to interim and annual consolidated financial statements relating to fiscal year beginning on or after October 1, 2008. This new section sets out standards for recognition, measurement, presentation and disclosure of goodwill and intangible assets and it reinforces the approach under which assets are recorded only if they satisfy the definition of an asset and the recognition criteria for an asset. The adoption of this section did not have a significant impact on the Company's consolidated financial statements. EIC-173, Credit Risk and the Fair Value of Financial Assets and Financial Liabilities In January 2009, the CICA approved E1C-173 Credit Risk and the Fair Value of Financial Assets and Financial Liabilities. This guidance clarified that an entity’s own credit risk and the credit risk of the counterparty should be taken into account in determining the fair value of financial assets and financial liabilities including derivative instruments. This guidance is applicable to fiscal periods ending on or after January 20, 2009. The Company has adopted that new guidance in the first quarter of 2009. The application of this new standard had no impact on the Company’s operating results or financial position. CICA, Amendments to Section 3862, Financial Instruments – Disclosures In June 2009, the CICA issued amendments to Section 3862, Financial Instruments – Disclosures, that are effective for the Company’s financial statements for the year ended December 31, 2009. The amendments are intended to enhance disclosure regarding fair value measurement and liquidity risk of financial instruments. The additional disclosures are presented in Note 21. 13 The Company categorizes its financial assets and liabilities measured at fair value into one of three different levels depending on the observability of the inputs used in the measurement. Level 1: This level includes assets and liabilities measured at fair value based on unadjusted quoted prices for identical assets and liabilities in active markets that are accessible at the measurement date. Level 2: This level includes valuations determined using directly or indirectly observable inputs other than quoted prices included within Level 1. Level 3: This level includes valuations based on inputs which are less observable, unavailable or where the observable data does not support a significant portion of the instruments’ fair value. b) Future Accounting Changes CICA Section 1582 – Business Combinations Section 1582, “Business Combinations” replaces Section 1581 of the same title. The Section establishes new standards for the accounting for a business combination. This Section constitutes the GAAP equivalent to the corresponding International Financial Reporting Standards ("IFRS"). This Section shall be applied prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011 and the Company will adopt this new Section as of such date upon its conversion to IFRS. Earlier application is permitted. The Company is currently evaluating the impact of the adoption of this new Section on its consolidated financial statements and on future business combinations. CICA Section 1601 - Consolidated Financial Statements and CICA Section 1602 - “Non-Controlling Interests” Section 1601, “Consolidated Financial Statements” and Section 1602, “Non-Controlling Interests” together replace Section 1600, “Consolidated Financial Statements”. Section 1601 establishes standards for the preparation of consolidated financial statements. Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in the consolidated financial statements subsequent to a business combination. These Sections constitute the GAAP equivalent to the corresponding IFRS. These Sections apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011 and the Company will adopt these new Sections as of such date upon its conversion to IFRS. Earlier adoption is permitted as of the beginning of a fiscal year. The Company is currently evaluating the impact of the adoption of these new Sections on its consolidated financial statements. EIC-175 – Multiple Deliverable Revenue Arrangements In December 2009, the CICA issued EIC 175, Multiple Deliverable Revenue Arrangements, replacing EIC 142, Revenue Arrangements with Multiple Deliverables. This abstract was amended to (1) exclude from the application of the updated guidance those arrangements that would be accounted for in accordance with Financial Accounting Standards Board Statement (FASB) Statement of Position (SOP) 97-2, Software Revenue Recognition as amended by Account Standards Update (ASU) 2009-14; (2) provide guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (3) require in situations where a vendor does not have vendor-specific objective evidence ("VSOE") or third-party evidence of selling price, require that 14 the entity allocate revenue in an arrangement using estimated selling prices of deliverables; (4) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method; and (5) require expanded qualitative and quantitative disclosures regarding significant judgments made in applying this guidance. The accounting changes summarized in EIC 175 are effective for fiscal years beginning on or after January 1, 2011, with early adoption permitted. Adoption may either be on a prospective basis or by retrospective application. If the Abstract is adopted early, in a reporting period that is not the first reporting period in the entity's fiscal year, it must be applied retroactively from the beginning of the Company's fiscal period of adoption. The Company is currently assessing the future impact of these amendments on its financial statements and has not yet determined the timing and method of its adoption. CICA Section 1506 - Accounting Changes In July 2009, the CICA amended Handbook Section 1506, Accounting Changes, to exclude from its scope changes in accounting policies upon the complete replacement of an entity’s primary basis of accounting. The amendments apply to interim and annual financial statements relating to years beginning on or after July 1, 2009. The Company does not expect that adoption of these amendments will have a significant impact on the consolidated financial statements. 4 Discontinued Operations On May 14, 2009, the Company announced that it had signed an agreement with Empresario, a privately owned digital media network based in Chicago, Illinois, for the disposal of the assets of its search / media segment for $5,000,000. On June 17, 2009, at the Company’s Annual General Meeting and Special Shareholders’ Meeting, the shareholders have approved the proposed transaction which was officially concluded on June 30, 2009. Pursuant to the terms of the agreement concluded on June 30, 2009, the purchaser was to pay 25 equal monthly instalments of $200,000, beginning on September 15, 2009. Interest at the rate of 4% (effective rate at 13.6%), compounded monthly, was to be calculated on the outstanding balance of sale and was payable 30 days after all principal payments were completed. Pursuant to an amended agreement signed on November 12, 2009, the payment terms were changed from 25 to 36 equal monthly instalments of the greater of $100,000 or 85% of the revenues at an annual interest rate of 13.6%, compounded monthly, and calculated on the outstanding balance of sale. The remaining balance will be payable at the end of the 36-month period. That change had no impact on the fair value of the balance of sale receivable initially recorded. On June 30, 2009, an amount of $4,447,230, which represents the fair value at the transaction date, was booked as balance of sale receivable. The net book value of the assets sold was nil. As at December 31, 2009, the total transaction fees amounted to $299,441, resulting in a net gain on disposal of assets amounting to $4,147,789 as presented below: $ $ $ Selling price - - Transaction fees - - Gain on disposal of assets net of transaction fees - - 15 The results of discontinued operations are as follows: $ $ $ Revenues Cost of revenues Gross Margin Expenses Marketing, sales and services Product development and technical support Amortization of property and equipment Amortization of intangible assets Write-down of property and equipment Income from operations Gain on disposal of assets net of transaction fees - - Results of discontinued operations, net of income taxes Income taxes Net income from discontinued operations The cash provided by discontinued operations for operating activities is comprised of: $ $ $ Net income from discontinued operations Adjustment for: Write-down of property and equipment Gain on disposal of assets net of transaction fees ) - - Amortization of property and equipment Amortization of intangible assets Employee stock-based compensation - ) Future income taxes Net change in non-cash working capital items ) Cash provided by discontinued operations for operating activities 16 The cash used by discontinued operations for investing activities is comprised of: $ $ $ Transaction fees ) - - Capital payment on balance of sale receivable - - Cash used by discontinued operations for investing activities ) - - 5 Temporary Investments In 2009, temporary investments consist of mutual funds (Money market) bearing interest at a weighted average rate of 0.12% per annum and possibility to withdraw at any time. In 2008, temporary investments consist of term deposits, bearing a weighted average interest rate of 1.55% per annum and maturing on various dates up to May 2009. The market value of term deposits as at December 31, 2008 approximated their book value. 6 Accounts Receivable Accounts receivable are comprised of the following: $ $ Trade accounts receivable Allowance for doubtful accounts ) ) Other 7 Property and Equipment Cost $ Accumulated amortization $ Net $ Computer equipment Furniture and fixtures Leasehold improvements 17 Cost $ Accumulated amortization $ Net $ Computer equipment Furniture and fixtures Leasehold improvements Computer equipment includes assets under capital leases with an original cost of $109,367 (2008 - $127,366) and accumulated amortization of $79,896 (2008 - $61,896) as at December 31, 2009. In 2009, a write-down of $10,924 for property and equipment was recorded as the Company estimated that the fair value of these assets was lower than their carrying value. Amortization of property and equipment includes $21,446 (2008 – $39,629) of amortization on computer equipment under capital leases. 8 Intangible Assets and Goodwill a) Intangible Assets Cost $ Accumulated amortization $ Impairment provision $ Net $ Trade names - Technology - - Software - - Cost $ Accumulated amortization $ Impairment provision $ Net $ Trade names Technology Customer relationships - Software Patents - In 2008, the Company was still facing delays in execution and changes in market conditions of its commercial deployment solutions. Based on its assessment of the fair value of the Company’s assets related to software, the Company concluded that these assets related to it had suffered a loss in value and that the fair value of intangible assets was less than the carrying value. Therefore, write-downs of $140,000 for trade names and $192,000 for technology were recorded in 2008. Also, in 2008, write-downs of $54,840 for patents were recorded as the Company estimated that the fair value of these intangible assets was lower than their carrying value. For the same reasons, in 2007, write-downs of $1,333,415 for trade names and $652,055 for customer relationships were recorded. No write-down has been recorded in 2009. 18 Intangible assets include assets under capital leases with an original cost of $44,807 (2008 - $44,807) and accumulated amortization of $36,031(2008 - $27,255) as at December 31, 2009. Amortization of intangible assets includes $8,776 (2008 - $17,580) on software under capital leases. b) Goodwill The changes in the carrying amount of goodwill for the years ended December31, 2009 and 2008 are as follows: $ Balance – December 31, 2007 Write-down ) Balance – December 31, 2008 Write-down - Balance – December 31, 2009 In 2008, the Company was facing delays in execution and changes in market conditions of its commercial deployment solutions. Based on the Company’s assessment of the fair value of its assets, the Company concluded that the goodwill had suffered a loss in value and the fair value of the related goodwill was less than its carrying value. Therefore, a write-down of $3,995,000 was recorded in 2008. No write-down has been recorded in 2009. 9 Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are comprised of the following: $
